UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NATANYA ABERRA,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 18 Civ. 1138 (LAK) (SLC)

                                                                             ORDER
CITY OF NEW YORK,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held in this matter on February 20, 2020, the Court

ORDERS as follows:

         The Court construes Plaintiff’s letter at ECF No. 61 to be a supplement to the filing at ECF

No. 28, which is construed as a Motion for Leave to Amend the First Amended Complaint.

Accordingly, Defendant shall address the arguments made in that letter in their response to the

Motion for Leave to Amend.

         As pro se Plaintiff Aberra has not yet updated his address with the Court, Defendant is

directed to provide Plaintiff with a copy of this Order, and remind him to provide to the Court a

current address.


Dated:             New York, New York
                   February 26, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
